               Case 18-10601-MFW   Doc 1665-1   Filed 11/05/18   Page 1 of 10




                                       Exhibit A




#50759915 v1
                                                    Case 18-10601-MFW                        Doc 1665-1                  Filed 11/05/18              Page 2 of 10

CONTRACT NO.
 [DOCKET NO.
         860] DEBTOR(S)                        CONTRACT COUNTERPARTY               CONTRACT TITLE                                   EFFECTIVE DATE       ORIGINAL CURE AMOUNT   ADDITIONAL CURE AMOUNT

THE FOLLOWING CONTRACTS ARE BEING REMOVED FROM THE ASSUME CONTRACT SCHEDULE:
         17845 THE ACTORS GROUP LLC    PARK, RANDALL                 CONFIRMATION DEAL MEMORANDUM                                   12/8/2016            $0.00                  $0.00
         17846 THE ACTORS GROUP LLC    PARK, RANDALL                 CONFIRMATION DEAL MEMORANDUM                                   12/8/2016            $0.00                  $0.00




THE FOLLOWING CONTRACTS ARE BEING ADDED TO THE ASSUMED CONTRACT SCHEDULE:

          20255 THE WEINSTEIN COMPANY LLC      SAPPHIRES FILM HOLDINGS PTY LTD     EXHIBIT                                          11/30/2012           $0.00                  $0.00
                                               SAPPHIRES FILM HOLDINGS PTY LTD,
          20256 THE WEINSTEIN COMPANY LLC      THE                                 AMENDMENT #1                                     4/10/2012            $0.00                  $0.00
                                               SAPPHIRES FILM HOLDINGS PTY LTD,
          20257 THE WEINSTEIN COMPANY LLC      THE                                 AMENDMENT #2                                     7/18/2012            $0.00                  $0.00
                                               THE SAPPHIRES FILM HOLDINGS PTY
           23371 THE WEINSTEIN COMPANY LLC     LTD                                 EXCLUSIVE LICENSE AGREEMENT                      4/10/2012            $0.00                  $0.00
            3466 Weinstein Global Film Corp.   C8                                  First Amendment to Deal Memo "3:10 to Yuma"      7/5/2017             $0.00                  $0.00
   24383, 24387,
    24391, 24395 The Weinstein Company LLC     Univision Networks & Studios Inc.   License Agreement (33 Title)                      11/21/2006          $0.00                  $0.00
                                                                                   DEVELOPMENT FINANCING AND
      3840, 3842 THE WEINSTEIN COMPANY LLC     CELESTIAL PRODUCTIONS LIMITED       COLLABORATION AGREEMENT                           2/26/2013           $0.00                  $0.00
                                                                                   DEVELOPMENT FINANCING AND
           3841 THE WEINSTEIN COMPANY LLC      CELESTIAL PRODUCTIONS LIMITED       COLLABORATION AGREEMENT                           5/10/2013           $0.00                  $0.00
                                                                                   LETTER AGREEMENT RE: SHAW BROTHERS
           3837 THE WEINSTEIN COMPANY LLC      CELESTIAL PRODUCTIONS LIMITED       LIBRARY                                           3/19/2003           $0.00                  $0.00
           3836 W ACQUISITION COMPANY, LLC     CELESTIAL FILMED ENTERTAINMENT      LETTER AGREEMENT AMENDMENT                        4/17/2006           $0.00                  $0.00
           3830 W ACQUISITION COMPANY, LLC     CELESTIAL FILMED ENTERTAINMENT      LETTER AGREEMENT AMENDMENT                        4/21/2005           $0.00                  $0.00
                                                                                   AMENDED AND RESTATED LIMITED
                                                                                   LIABILITY COMPANY AGREEMENT DTD
           3839    THE WEINSTEIN COMPANY LLC   CELESTIAL PRODUCTIONS LIMITED       10/28/2013                                        10/28/2013          $0.00                  $0.00
           2388    THE WEINSTEIN COMPANY LLC   Big Beach, LLC                      Exclusive License Agreement                       1/23/2011           $0.00                  $0.00
           2386    THE WEINSTEIN COMPANY LLC   Big Beach, LLC                      LONG FORM SIDE LETTER                             2/8/2011            $0.00                  $0.00
           2389    THE WEINSTEIN COMPANY LLC   Big Beach, LLC                      EXCLUSIVE LICENSE AGREEMENT                       5/16/2015           $0.00                  $0.00
                                                                                   AMENDMENT TO SALES AGENCY
           2383    THE WEINSTEIN COMPANY LLC   Big Beach, LLC                      AGREEMENT FOR THREE GENERATIONS                   5/16/2015           $0.00                  $0.00
           2385    THE WEINSTEIN COMPANY LLC   Big Beach, LLC                      FIRST AMENDMENT                                   12/21/2015          $0.00                  $0.00
           2387    THE WEINSTEIN COMPANY LLC   Big Beach, LLC                      SECOND AMENDMENT                                  8/24/2016           $0.00                  $0.00
           2389    THE WEINSTEIN COMPANY LLC   Big Beach, LLC                      EXCLUSIVE LICENSE AGREEMENT                       5/16/2015           $0.00                  $0.00
                                                                                   Financing and Distribution Agreement (Sold Out: A
    21345, 21346   THE WEINSTEIN COMPANY LLC   Snoogans, Inc. f/s/o Kevin Smith    Threevening with Kevin Smith)                     7/25/2007           $0.00                  $0.00
           12954   The WEINSTEIN COMPANY LLC   KOO KOO BANANA LLC                  EXCLUSIVE LICENSE AGREEMENT                       6/11/2008           $12,515.00             $0.00
            3993   THE WEINSTEIN COMPANY LLC   CHEECH AND CHONG LLC                Exclusive License Agreement                       6/11/2008           $12,515.00             $0.00
           10023   WEINSTEIN TELEVISION LLC    JAMES GRAHAM                        WRITER'S AGREEMENT "PUBLIC RELATIONS" 2017                            $0.00                  $0.00
                                               JACKPOT PRODUCTIONS LIMITED F/S/O
          12074 WEINSTEIN TELEVISION LLC       JACK WHITEHALL                    WRITER'S AGREEMENT "PUBLIC RELATIONS" 2017                              $0.00                  £18,500.00
           6213 THE WEINSTEIN COMPANY LLC      DISTANT HORIZON LTD               EXCLUSIVE LICENSE AGREEMENT                                             $83,392.00             $0.00
                                                                                 FIRST AMENDMENT TO ACQUISITION
           6216 THE WEINSTEIN COMPANY LLC      DISTANT HORIZON LTD               AGREEMENT                             3/14/2013                         $0.00                  $0.00
           6219 THE WEINSTEIN COMPANY LLC      DISTANT HORIZON LTD               LETTER OF DIRECTION                   12/16/2013                        $0.00                  $0.00
                                                                                 MORTGAGE OF COPYRIGHT AND SECURITY
           6225 THE WEINSTEIN COMPANY LLC      DISTANT HORIZON LTD               AGREEMENT                             2/12/2013                         $0.00                  $0.00
                                                                                 SECOND AMENDMENT TO ACQUISITION
           6231 THE WEINSTEIN COMPANY LLC      DISTANT HORIZON LTD               AGREEMENT                             8/7/2013                          $0.00                  $0.00
                                                                                 THIRD AMENDMENT TO ACQUISITION
           6232 THE WEINSTEIN COMPANY LLC      DISTANT HORIZON LTD               AGREEMENT                             12/12/2013                        $0.00                  $0.00
                                                                                 EXCLUSIVE LICENSE AGREEMENT DTD
           6214 THE WEINSTEIN COMPANY LLC      DISTANT HORIZON LTD               2/12/2013                                                               $0.00                  $0.00
                                                                                 INSTRUMENT OF TRANSFER FOR "LONG
           6218 THE WEINSTEIN COMPANY LLC      DISTANT HORIZON LTD               WALK TO FREEDOM" DTD 2/14/2013                                          $0.00                  $0.00
                                                                                 LONG WALK TO FREEDOM - FIRST
           6221 THE WEINSTEIN COMPANY LLC      DISTANT HORIZON LTD               AMENDMENT DTD 3/14/2013                                                 $0.00                  $0.00
                                                Case 18-10601-MFW                     Doc 1665-1             Filed 11/05/18             Page 3 of 10

CONTRACT NO.
 [DOCKET NO.
         860] DEBTOR(S)                     CONTRACT COUNTERPARTY             CONTRACT TITLE                           EFFECTIVE DATE       ORIGINAL CURE AMOUNT   ADDITIONAL CURE AMOUNT
                                                                              LONG WALK TO FREEDOM - SECOND
         6222 THE WEINSTEIN COMPANY LLC     DISTANT HORIZON LTD               AMENDMENT DTD 8/7/2013                                        $0.00                  $0.00
                                                                              LONG WALK TO FREEDOM - THIRD
         6223 THE WEINSTEIN COMPANY LLC     DISTANT HORIZON LTD               AMENDMENT DTD 12/12/2013                                      $0.00                  $0.00
                                                                              MORTGAGE OF COPYRIGHT & SECURITY
         6224 THE WEINSTEIN COMPANY LLC     DISTANT HORIZON LTD               AGREEMENT DTD 2/14/2013                                       $0.00                  $0.00
         6229 THE WEINSTEIN COMPANY LLC     DISTANT HORIZON LTD               SALES AGENCY AGREEMENT DTD 3/1/2012                           $0.00                  $0.00
                                                                              RE: DISTRIBUTION AGREEMENT DTD
        20322   THE WEINSTEIN COMPANY LLC   SAVING SANTA THE MOVIE LTD        5/22/2013, RECORDED 3/27/2014                                 $0.00                  $20,780.00
        20323   THE WEINSTEIN COMPANY LLC   SAVING SANTA THE MOVIE LIMITED    PRODUCTION SERVICES AGREEMENT            5/7/2013             $0.00                  $0.00
        20324   THE WEINSTEIN COMPANY LLC   SAVING SANTA THE MOVIE LTD        SETTLEMENT AND AGREEMENT                 1/11/2016            $0.00                  $0.00
        20325   THE WEINSTEIN COMPANY LLC   SAVING SANTA THE MOVIE, LTD.      EXCLUSIVE LICENSE AGREEMENT              5/22/2013            $0.00                  $0.00
                                                                              "SING STREET" - EXCLUSIVE LICENSE
        21072 THE WEINSTEIN COMPANY LLC     SING STREET DISTRIBUTION LLC      AGREEMENT DTD 5/17/2014                                       $0.00                  $0.00
                                                                              EXCLUSIVE LICENSE AGREEMENT DTD
        21073 THE WEINSTEIN COMPANY LLC     SING STREET DISTRIBUTION LLC      5/17/2014                                                     $0.00                  $0.00
        21074 THE WEINSTEIN COMPANY LLC     SING STREET DISTRIBUTION, LLC     EXCLUSIVE LICENSE AGREEMENT              5/17/2014            $0.00                  $0.00
                                                                              14 BLADES EXCLUSIVE LICENSE
         1365 THE WEINSTEIN COMPANY LLC     ARCLIGHT FILMS INTERNATIONAL PTY LAGREEMENT                                4/26/2010            $0.00                  $0.00
                                                                              BINDING HEADS OF AGREEMENT (MODELS
                                                                              OF THE RUNWAY SEASON1) EFFECTIVE
         9128 THE WEINSTEIN COMPANY LLC     FREMANTLEMEDIA LIMITED            DATE: 7/23/2009                                               $0.00                  $0.00
                                                                              BINDING HEADS OF AGREEMENT (PROJECT
         9074 THE WEINSTEIN COMPANY LLC     FREMANTLEMEDIA LIMITED            RUNWAY: JUNIOR SEASON 2) DTD 7/10/2015                        $0.00                  $0.00

                                                                              BINDING HEADS OF AGREEMENT ([PROJECT
         9072 THE WEINSTEIN COMPANY LLC     FREMANTLEMEDIA LIMITED            RUNWAY SEASON 1) DTD 5/20/2005                                $0.00                  $0.00
                                                                              FIRST AMENDMENT TO THE BINDING HEADS
         9065 THE WEINSTEIN COMPANY LLC     FREMANTLEMEDIA LIMITED            OF AGREEMENT DTD 7/31/2007                                    $0.00                  $0.00
                                                                              SECOND AMENDMENT TO THE BINDING
         9109 THE WEINSTEIN COMPANY LLC     FREMANTLEMEDIA LIMITED            HEADS OF AGREEMENT DTD 10/10/2008                             $0.00                  $0.00
                                                                              THIRD AMENDMENT TO THE BINDING
         9119 THE WEINSTEIN COMPANY LLC     FREMANTLEMEDIA LIMITED            HEADS OF AGREEMENT DTD 7/23/2009                              $0.00                  $0.00
                                                                              FOURTH AMENDMENT TO THE BINDING
         9091 THE WEINSTEIN COMPANY LLC     FREMANTLEMEDIA LIMITED            HEADS OF AGREEMENT DTD 6/4/2010                               $0.00                  $0.00
                                                                              FIFTH AMENDMENT TO THE BINDING
         9089 THE WEINSTEIN COMPANY LLC     FREMANTLEMEDIA LIMITED            HEADS OF AGREEMENT DTD 1/24/2011                              $0.00                  $0.00
                                                                              SIXTH AMENDMENT TO THE BINDING
         9019 THE WEINSTEIN COMPANY LLC     FREMANTLEMEDIA LIMITED            HEADS OF AGREEMENT DTD 11/15/2011                             $0.00                  $0.00
                                                                              SEVENTH AMENDMENT TO THE BINDING
         9111 THE WEINSTEIN COMPANY LLC     FREMANTLEMEDIA LIMITED            HEADS OF AGREEMENT DTD 7/2/2012                               $0.00                  $0.00
                                                                              EIGHTH AMENDMENT TO THE BINDING
         9083 THE WEINSTEIN COMPANY LLC     FREMANTLEMEDIA LIMITED            HEADS OF AGREEMENT DTD 9/3/2013                               $0.00                  $0.00
                                                                              NINTH AMENDMENT TO THE BINDING
         9106 THE WEINSTEIN COMPANY LLC     FREMANTLEMEDIA LIMITED            HEADS OF AGREEMENT DTD 8/29/2014                              $0.00                  $0.00
                                                                              TENTH AMENDMENT TO THE BINDING
         9117 THE WEINSTEIN COMPANY LLC     FREMANTLEMEDIA LIMITED            HEADS OF AGREEMENT DTD 07/10/2015                             $0.00                  $0.00
                                                                              ELEVENTH AMENDMENT TO THE BINDING
                                                                              HEADS OF AGREEMENT DTD 5/16/2016,
                                                                              GRANTING EXPLOITATION RIGHTS IN
                                                                              PROJECT RUNWAY SEASON 15 AND PROJECT
         9087 THE WEINSTEIN COMPANY LLC     FREMANTLEMEDIA LIMITED            RUNWAY SEASON 16                                              $0.00                  $0.00
                                                                              TWELFTH AMENDMENT TO THE BINDING
         9121 THE WEINSTEIN COMPANY LLC     FREMANTLEMEDIA LIMITED            HEADS OF AGREEMENT DTD 10/10/2016                             $0.00                  $0.00
                                                                              SIDE LETTER: GRANTING EXPLOITATION
                                                                              RIGHTS IN CASTING SPECIAL (PROJECT
                                                                              RUNWAY SEASON 11) EFFECTIVE DATE:
         9134 THE WEINSTEIN COMPANY LLC     FREMANTLEMEDIA LIMITED            3/8/2013                                                      $0.00                  $0.00
                                               Case 18-10601-MFW            Doc 1665-1             Filed 11/05/18          Page 4 of 10

CONTRACT NO.
 [DOCKET NO.
         860] DEBTOR(S)                     CONTRACT COUNTERPARTY    CONTRACT TITLE                       EFFECTIVE DATE       ORIGINAL CURE AMOUNT   ADDITIONAL CURE AMOUNT
                                                                     SIDE LETTER DTD 7/21/2009
                                                                     ACKNOWLEDGING THE WEINSTEIN
                                                                     COMPANY LLC’S RIGHT TO EXPLOIT VIDEO
         9115 THE WEINSTEIN COMPANY LLC     FREMANTLEMEDIA LIMITED   GAMES BASED ON PROJECT RUNWAY                             $0.00                  $0.00
                                                                     AMENDMENT TO THE TERRITORY DTD
                                                                     1/19/2016 RE: BINDING HEADS OF
         9066 THE WEINSTEIN COMPANY LLC     FREMANTLEMEDIA LIMITED   AGREEMENT DTD 5/20/2005, AS AMENDED;                      $0.00                  $0.00
                                                                     AMENDMENT TO THE TERRITORY FOR
                                                                     PROJECT RUNWAY ALL RELATED SHOWS
         9067 THE WEINSTEIN COMPANY LLC     FREMANTLEMEDIA LIMITED   DTD 11/29/2012                                            $0.00                  $0.00
                                                                     LABORATORY ACCESS LETTER EFFECTIVE
         7464 THE WEINSTEIN COMPANY LLC     FREMANTLEMEDIA LIMITED   DATE: 6/16/2009                                           $0.00                  $0.00

         9102 THE WEINSTEIN COMPANY LLC     FREMANTLEMEDIA LIMITED   LABORATORY ACCESS LETTER DTD 6/4/2010                     $0.00                  $0.00
         9100 THE WEINSTEIN COMPANY LLC     FREMANTLEMEDIA LIMITED   LABORATORY ACCESS LETTER 1/24/2011                        $0.00                  $0.00

         9103 THE WEINSTEIN COMPANY LLC     FREMANTLEMEDIA LIMITED   LABORATORY ACCESS LETTER DTD 7/2/2012                     $0.00                  $0.00

         9105 THE WEINSTEIN COMPANY LLC     FREMANTLEMEDIA LIMITED   LABORATORY ACCESS LETTER DTD 9/3/2013                     $0.00                  $0.00
                                                                     LABORATORY ACCESS LETTER DTD
         9104 THE WEINSTEIN COMPANY LLC     FREMANTLEMEDIA LIMITED   8/29/2014                                                 $0.00                  $0.00
         9101 THE WEINSTEIN COMPANY LLC     FREMANTLEMEDIA LIMITED   LABORATORY ACCESS LETTER DTD [TBC]                        $0.00                  $0.00
         9094 THE WEINSTEIN COMPANY LLC     FREMANTLEMEDIA LIMITED   LABORATORY ACCESS LETTER DTD [TBC]                        $0.00                  $0.00

                                                                     BINDING HEADS OF AGREEMENT (PROJECT
         9071 THE WEINSTEIN COMPANY LLC     FREMANTLEMEDIA LIMITED   RUNWAY ALL STARS SEASON 1) DTD 2/1/2012                   $0.00                  $0.00

                                                                     BINDING HEADS OF AGREEMENT (PROJECT
         9073 THE WEINSTEIN COMPANY LLC     FREMANTLEMEDIA LIMITED   RUNWAY ALL STARS SEASON 2) DTD 7/1/2012                   $0.00                  $0.00

                                                                     BINDING HEADS OF AGREEMENT (PROJECT
         9082 THE WEINSTEIN COMPANY LLC     FREMANTLEMEDIA LIMITED   RUNWAY ALL STARS SEASON 3) DTD 9/3/2013                   $0.00                  $0.00
                                                                     BINDING HEADS OF AGREEMENT (PROJECT
                                                                     RUNWAY ALL STARS SEASON 4) DTD
         9079 THE WEINSTEIN COMPANY LLC     FREMANTLEMEDIA LIMITED   8/29/2014                                                 $0.00                  $0.00
                                                                     BINDING HEADS OF AGREEMENT (PROJECT
                                                                     RUNWAY ALL STARS SEASON 5) DTD
         9074 THE WEINSTEIN COMPANY LLC     FREMANTLEMEDIA LIMITED   7/10/2015                                                 $0.00                  $0.00
                                                                     BINDING HEADS OF AGREEMENT (PROJECT
                                                                     RUNWAY ALL STARS SEASON 6) DTD
         9093 THE WEINSTEIN COMPANY LLC     FREMANTLEMEDIA LIMITED   9/29/2016                                                 $0.00                  $0.00
                                                                     BINDING HEADS OF AGREEMENT DTD
                                                                     05/23/2017 RE: (PROJECT RUNWAY ALL
         9131 THE WEINSTEIN COMPANY LLC     FREMANTLEMEDIA LIMITED   STARS SEASON 7)                                           $0.00                  $0.00
                                                                     SIDE LETTER DTD 1/27/2014 GRANTING
                                                                     DISTRIBUTION RIGHTS IN PROJECT
                                                                     RUNWAY ALL STARS SEASON 3 REUNION
         9114 THE WEINSTEIN COMPANY LLC     FREMANTLEMEDIA LIMITED   SPECIAL                                                   $0.00                  $0.00
                                                                     AMENDMENT TO THE TERM PROJECT
                                                                     RUNWAY ALL STARS EFFECTIVE DATE:
         9123   THE WEINSTEIN COMPANY LLC   FREMANTLEMEDIA LIMITED   4/13/2013                                                 $0.00                  $0.00
         9097   THE WEINSTEIN COMPANY LLC   FREMANTLEMEDIA LIMITED   LABORATORY ACCESS LETTER                                  $0.00                  $0.00
         9098   THE WEINSTEIN COMPANY LLC   FREMANTLEMEDIA LIMITED   LABORATORY ACCESS LETTER                                  $0.00                  $0.00
         9099   THE WEINSTEIN COMPANY LLC   FREMANTLEMEDIA LIMITED   LABORATORY ACCESS LETTER                                  $0.00                  $0.00
                                                                     BINDING HEADS OF AGREEMENT (FASHION
         9081 THE WEINSTEIN COMPANY LLC     FREMANTLEMEDIA LIMITED   START‐UP SEASON 1) DTD 9/29/2016                          $0.00                  $0.00
                                                                     BINDING HEADS OF AGREEMENT (RODEO
         9070 THE WEINSTEIN COMPANY LLC     FREMANTLEMEDIA LIMITED   GIRLS) DTD 09/02/2014                                     $0.00                  $0.00
                                                                     BINDING HEADS OF AGREEMENT DTD
         9130 THE WEINSTEIN COMPANY LLC     FREMANTLEMEDIA LIMITED   [Undated] 2006 (PROJECT JAY)                              $0.00                  $0.00
                                                  Case 18-10601-MFW                    Doc 1665-1              Filed 11/05/18            Page 5 of 10

CONTRACT NO.
 [DOCKET NO.
         860] DEBTOR(S)                       CONTRACT COUNTERPARTY            CONTRACT TITLE                           EFFECTIVE DATE       ORIGINAL CURE AMOUNT   ADDITIONAL CURE AMOUNT
                                                                               BINDING HEADS OF AGREEMENT
                                                                               (GRANTING TWC RIGHTS IN VARIOUS
                                                                               PROPERTY ELEMENTS OF "BRITAIN'S GOT
                                                                               TALENT", IN CONNECTION WITH THE
                                                                               PRODUCTION OF THE FILM WITH THE
                                                                               WORKING TITLE ONE CHANCE) DTD
           9131 THE WEINSTEIN COMPANY LLC     FREMANTLEMEDIA LIMITED           8/24/2014                                                     $0.00                  $0.00
        467, 468 THE WEINSTEIN COMPANY LLC    ADAPTIVE STUDIOS INC             SETTLEMENT LETTER                   7/15/2013                 $0                     $153,529.00
                                                                               MEMORANDUM OF AGREEMENT RE:
          13577 THE WEINSTEIN COMPANY LLC     LIVE PLANET INC                  AGREEMENT DTD 4/1/2000                                        $0.00                  $0.00
                                                                               DEAL MEMO WITH NU IMAGE, INC. AS
                                                                               AGENT FOR AND ON BEHALF OF LOVELACE
             17123 THE WEINSTEIN COMPANY LLC    NU IMAGE INC.                  PRODUCTIONS                         1/23/2013                 $0.00                  $0.00
20081, 20082,      THE WEINSTEIN COMPANY        S CARTER ENTERPRISES LLC       JAY Z FIRST LOOK AGREEMENT          6/20/2016                 $0.00                  $240,000.00
20083, 20084,      LLC/WEINSTEIN TELEVISION LLC
20085, 20089
                                                                               THE AMITYVILLE HORRO: THE LOST TAPES --
    19483, 19490 THE WEINSTEIN COMPANY LLC    RINGLEADER STUDIOS, INC.         RINGLEADER STUDIOS, INC.                7/5/2011              $40,000.00             $0.00
    19484, 19489 THE WEINSTEIN COMPANY LLC    RINGLEADER STUDIOS, INC.         EXECUTIVE PRODUCER AGREEMENT            7/5/2011              $0.00                  $0.00
      9179, 9182 THE WEINSTEIN COMPANY LLC    FRITH STREET FILMS LIMITED       EXCLUSIVE LICENSE AGREEMENT             10/29/2014            $0.00                  $0.00
                                                                               FIRST AMENDMENT TO ACQUISITION
      9180, 9181 THE WEINSTEIN COMPANY LLC    FRITH STREET FILMS LIMITED       AGREEMENT                               2/23/2016             $65,000.00             $0.00
                                                                               SIDE LETTER AGREEMENT RE: ATTACKING
           9183 THE WEINSTEIN COMPANY LLC     FRITH STREET FILMS LIMITED       THE DEVIL                               10/29/2014            $0.00                  $0.00
                                                                               LABORATORY ACCESS LETTER RE: PROJECT
          22931 THE WEINSTEIN COMPANY LLC     TECHNICOLOR                      RUNWAY ALL STARS - SEASON 1                                   $0.00                  $0.00
                                                                               LABORATORY ACCESS LETTER RE: PROJECT
          22932 THE WEINSTEIN COMPANY LLC     TECHNICOLOR                      RUNWAY ALL STARS - SEASON 2                                   $0.00                  $0.00
                                                                               LABORATORY ACCESS LETTER RE: PROJECT
          22933 THE WEINSTEIN COMPANY LLC     TECHNICOLOR                      RUNWAY-SEASON 10 AND 11                 7/2/2012              $0.00                  $0.00

                                                                              AGREEMENT AND AMENDMENT #6 TO
          22934 THE WEINSTEIN COMPANY LLC     TECHNICOLOR CINEMA DISTRIBUTION TECHNICOLOR AGREEMENTS DTD 7/19/2011      7/19/2011            $0.00                  $0.00
                                                                              AGREEMENT AND AMENDMENT TO
          22935 THE WEINSTEIN COMPANY LLC     TECHNICOLOR CINEMA DISTRIBUTION TECHNICOLOR AGREEMENTS                    7/19/2011            $0.00                  $0.00
                THE WEINSTEIN COMPANY                                         AMENDMENT TO PAYMENT PLAN
          22936 HOLDINGS LLC                  TECHNICOLOR CINEMA DISTRIBUTION AGREEMENT                                 6/1/2012             $0.00                  $0.00
                THE WEINSTEIN COMPANY
          22937 HOLDINGS LLC                  TECHNICOLOR CINEMA DISTRIBUTION FIFTH AMENDMENT TO GUARANTEE              8/30/2012            $0.00                  $0.00
                THE WEINSTEIN COMPANY
          22938 HOLDINGS LLC                  TECHNICOLOR CINEMA DISTRIBUTION PAYMENT PLAN AGREEMENT                    4/24/2012            $0.00                  $0.00
                THE WEINSTEIN COMPANY
          22939 HOLDINGS LLC                  TECHNICOLOR CINEMA DISTRIBUTION RESTRUCTURING AGREEMENT DTD 6/23/2010 6/23/2010                $0.00                  $0.00
                THE WEINSTEIN COMPANY
          22940 HOLDINGS LLC                  TECHNICOLOR CINEMA DISTRIBUTION SECOND AMENDMENT TO GUARANTEE             7/17/2006            $0.00                  $0.00
                THE WEINSTEIN COMPANY
          22941 HOLDINGS LLC                  TECHNICOLOR CINEMA DISTRIBUTION THIRD AMENDMENT TO GUARANTEE              4/24/2012            $0.00                  $0.00
                THE WEINSTEIN COMPANY                                         THIRD AMENDMENT TO PAYMENT PLAN
          22942 HOLDINGS LLC                  TECHNICOLOR CINEMA DISTRIBUTION AGREEMENT                                 8/30/2012            $0.00                  $0.00
                ONE CHANCE LLC/WEINSTEIN
          22943 GLOBAL FILM CORP              TECHNICOLOR CREATIVE SERVICES    LABORATORY AGREEMENT                     12/5/2012            $0.00                  $0.00
          22944 THE WEINSTEIN COMPANY LLC     TECHNICOLOR CREATIVE SERVICES    TECHNICAL SERVICES AGREEMENT             1/1/2010             $0.00                  $0.00
                THE WEINSTEIN COMPANY
                LLC/WEINSTEIN GLOBAL FILM     TECHNICOLOR CREATIVE SERVICES
          22945 CORP                          HOLLYWOOD                        LABORATORY PLEDGEHOLDER AGREEMENT 1/24/2012                   $0.00                  $0.00
                THE WEINSTEIN COMPANY
                LLC/WEINSTEIN GLOBAL FILM     TECHNICOLOR CREATIVE SERVICES
          22946 CORP                          HOLLYWOOD                        AGENT TERMINATION NOTICE                 2/4/2015             $0.00                  $0.00
                                              TECHNICOLOR CREATIVE SERVICES    AGREEMENT AND AMENDMENT TO
          22947 THE WEINSTEIN COMPANY LLC     USA INC                          TECHNICOLOR AGREEMENTS                   7/19/2011            $0.00                  $0.00
                                                Case 18-10601-MFW                    Doc 1665-1             Filed 11/05/18            Page 6 of 10

CONTRACT NO.
 [DOCKET NO.
         860] DEBTOR(S)                      CONTRACT COUNTERPARTY            CONTRACT TITLE                         EFFECTIVE DATE       ORIGINAL CURE AMOUNT   ADDITIONAL CURE AMOUNT
              THE WEINSTEIN COMPANY          TECHNICOLOR CREATIVE SERVICES    AMENDMENT TO PAYMENT PLAN
       22948 HOLDINGS LLC                    USA INC                          AGREEMENT                              6/1/2012             $0.00                  $0.00
              THE WEINSTEIN COMPANY          TECHNICOLOR CREATIVE SERVICES
       22949 HOLDINGS LLC                    USA INC                          FIFTH AMENDMENT TO GUARANTEE         8/30/2012              $0.00                  $0.00
                                             TECHNICOLOR CREATIVE SERVICES    LABORATORY ACCESS LETTER RE: PROJECT
        22950 THE WEINSTEIN COMPANY LLC      USA INC                          RUNWAY ALL STARS - SEASON 3                                 $0.00                  $0.00
                                             TECHNICOLOR CREATIVE SERVICES    LABORATORY ACCESS LETTER RE: PROJECT
        22951 THE WEINSTEIN COMPANY LLC      USA INC                          RUNWAY ALL STARS - SEASON 4                                 $0.00                  $0.00
                                             TECHNICOLOR CREATIVE SERVICES    LABORATORY ACCESS LETTER RE: PROJECT
        22952 THE WEINSTEIN COMPANY LLC      USA INC.                         RUNWAY ALL STARS - SEASON 5                                 $0.00                  $0.00
                                             TECHNICOLOR CREATIVE SERVICES    LABORATORY ACCESS LETTER RE: PROJECT
        22953 THE WEINSTEIN COMPANY LLC      USA INC.                         RUNWAY SERIES 13                     8/29/2014              $0.00                  $0.00
                                             TECHNICOLOR CREATIVE SERVICES    LABORATORY ACCESS LETTER RE: PROJECT
        22954 THE WEINSTEIN COMPANY LLC      USA INC.                         RUNWAY SERIES 12                     9/3/2013               $0.00                  $0.00
              THE WEINSTEIN COMPANY LLC /
              WEINSTEIN GLOBAL FILM CORP /   TECHNICOLOR CREATIVE SERVICES
        22955 CHECK HOOK LLC                 USA INC                          LABORATORY PLEDGEHOLDER AGREEMENT 6/1/2014                  $0.00                  $0.00
              THE WEINSTEIN COMPANY          TECHNICOLOR CREATIVE SERVICES
        22956 HOLDINGS LLC                   USA INC                          PAYMENT PLAN AGREEMENT                 4/24/2012            $0.00                  $0.00
                                             TECHNICOLOR CREATIVE SERVICES    RE: LETTER AGREEMENT - THE KING'S
        22957 THE WEINSTEIN COMPANY LLC      USA INC                          SPEECH (THE "TITLE")                   10/10/2011           $0.00                  $0.00
              THE WEINSTEIN COMPANY          TECHNICOLOR CREATIVE SERVICES
        22958 HOLDINGS LLC                   USA INC                          THIRD AMENDMENT TO GUARANTEE           4/24/2012            $0.00                  $0.00
              THE WEINSTEIN COMPANY          TECHNICOLOR CREATIVE SERVICES    THIRD AMENDMENT TO PAYMENT PLAN
        22959 HOLDINGS LLC                   USA INC                          AGREEMENT                              8/30/2012            $0.00                  $0.00
              THE WEINSTEIN COMPANY          TECHNICOLOR CREATIVE SERVICES
        22960 HOLDINGS LLC                   USA INC                          SECOND AMENDMENT TO GUARANTEE          7/19/2011            $0.00                  $0.00

                                             TECHNICOLOR CREATIVE SERVICES    AGREEMENT AND AMENDMENT #6 TO
        22961 THE WEINSTEIN COMPANY LLC      USA INC                          TECHNICOLOR AGREEMENTS DTD 7/19/2011   7/19/2011            $0.00                  $0.00
                                             TECHNICOLOR CREATIVE SERVICES
        22962 THE WEINSTEIN COMPANY LLC      USA, INC.                        LETTER AGREEMENT- THE KING'S SPEECH    10/10/2011           $0.00                  $0.00
                                             TECHNICOLOR DIGITAL CONTENT
        22963 THE WEINSTEIN COMPANY LLC      DELIVERY                         TECHNICAL SERVICES AGREEMENT           1/1/2010             $0.00                  $0.00
                                             TECHNICOLOR DIGITAL CONTENT      AGREEMENT AND AMENDMENT TO
        22964 THE WEINSTEIN COMPANY LLC      DELIVERY INC                     TECHNICOLOR AGREEMENTS                 7/19/2011            $0.00                  $0.00
              THE WEINSTEIN COMPANY          TECHNICOLOR DIGITAL CONTENT
        22965 HOLDINGS LLC                   DELIVERY, INC                    SECOND AMENDMENT TO GUARANTEE          7/19/2011            $0.00                  $0.00

                                             TECHNICOLOR DIGITAL CONTENT      AGREEMENT AND AMENDMENT #6 TO
        22966 THE WEINSTEIN COMPANY LLC      DELIVERY, INC.                   TECHNICOLOR AGREEMENTS DTD 7/19/2011   7/19/2011            $0.00                  $0.00

        22967 THE WEINSTEIN COMPANY LLC      TECHNICOLOR EAST COAST INC       LABORATORY CONTROL AGREEMENT           5/5/2009             $0.00                  $0.00
              THE WEINSTEIN COMPANY          TECHNICOLOR HOME ENTERTAINMENT
        22968 HOLDINGS LLC                   SERVICES, INC.                   SECOND AMENDMENT TO GUARANTEE          7/19/2011            $0.00                  $0.00
                                             TECHNICOLOR HOME ENTERTAINMENT   AGREEMENT AND AMENDMENT #6 TO
        22969 THE WEINSTEIN COMPANY LLC      SVCS INC                         TECHNICOLOR AGREEMENTS                 7/19/2011            $1,364,802.87          $635,013.77
                                             TECHNICOLOR HOME ENTERTAINMENT   AGREEMENT AND AMENDMENT TO
        22970 THE WEINSTEIN COMPANY LLC      SVCS INC                         TECHNICOLOR AGREEMENTS                 7/19/2011            $0.00                  $0.00
              THE WEINSTEIN COMPANY          TECHNICOLOR HOME ENTERTAINMENT   AMENDMENT TO PAYMENT PLAN
        22971 HOLDINGS LLC                   SVCS INC                         AGREEMENT                              6/1/2012             $0.00                  $0.00
              THE WEINSTEIN COMPANY          TECHNICOLOR HOME ENTERTAINMENT
        22972 HOLDINGS LLC                   SVCS INC                         FIFTH AMENDMENT TO GUARANTEE           8/30/2012            $0.00                  $0.00
              THE WEINSTEIN COMPANY          TECHNICOLOR HOME ENTERTAINMENT
        22973 HOLDINGS LLC                   SERVICES, INC.                 PAYMENT PLAN AGREEMENT                   4/24/2012            $0.00                  $0.00
                                                                            RESTATED REPLICATION, DUPLICATION,
              THE WEINSTEIN COMPANY          TECHNICOLOR HOME ENTERTAINMENT PACKAGING, DISTRIBUTION AND RETURNS
        22974 FUNDING LLC                    SVCS INC                       PROCESSING SERVICES AGREEMENT            9/2/2005             $0.00                  $0.00
              THE WEINSTEIN COMPANY          TECHNICOLOR HOME ENTERTAINMENT
        22975 HOLDINGS LLC                   SVCS INC                       THIRD AMENDMENT TO GUARANTEE             4/24/2012            $0.00                  $0.00
                                               Case 18-10601-MFW                   Doc 1665-1              Filed 11/05/18            Page 7 of 10

CONTRACT NO.
 [DOCKET NO.
         860] DEBTOR(S)                     CONTRACT COUNTERPARTY          CONTRACT TITLE                           EFFECTIVE DATE       ORIGINAL CURE AMOUNT   ADDITIONAL CURE AMOUNT
              THE WEINSTEIN COMPANY         TECHNICOLOR HOME ENTERTAINMENT THIRD AMENDMENT TO PAYMENT PLAN
       22976 HOLDINGS LLC                   SVCS INC                       AGREEMENT                                8/30/2012            $0.00                  $0.00
                                                                           AGREEMENT AND AMENDMENT TO
        22977 THE WEINSTEIN COMPANY LLC     TECHNICOLOR INC                TECHNICOLOR AGREEMENTS                   7/19/2011            $0.00                  $0.00
              THE WEINSTEIN COMPANY                                        AMENDMENT TO PAYMENT PLAN
        22978 HOLDINGS LLC                  TECHNICOLOR INC                AGREEMENT                                6/1/2012             $0.00                  $0.00

        22979 THE WEINSTEIN COMPANY LLC     TECHNICOLOR INC                 BOARD APPOINTMENT RIGHTS DTD 7/29/2010 7/29/2010             $0.00                  $0.00
              THE WEINSTEIN COMPANY
        22980 HOLDINGS LLC                  TECHNICOLOR INC                 FIFTH AMENDMENT TO GUARANTEE            8/30/2012            $0.00                  $0.00
              THE WEINSTEIN COMPANY
        22981 HOLDINGS LLC                  TECHNICOLOR INC                 PAYMENT PLAN AGREEMENT                  4/24/2012            $0.00                  $0.00
              THE WEINSTEIN COMPANY                                         RESTATED FILM LABORATORY AND POST
        22982 HOLDINGS LLC                  TECHNICOLOR INC                 PRODUCTION SERVICES AGREEMENT           9/2/2005             $0.00                  $0.00
              THE WEINSTEIN COMPANY
        22983 HOLDINGS LLC                  TECHNICOLOR INC                 RESTRUCTURING AGREEMENT                 6/23/2010            $0.00                  $0.00
              THE WEINSTEIN COMPANY
        22984 HOLDINGS LLC                  TECHNICOLOR INC                 RESTRUCTURING AGREEMENT                 6/23/2010            $0.00                  $0.00
              THE WEINSTEIN COMPANY
        22985 HOLDINGS LLC                  TECHNICOLOR INC                 THIRD AMENDMENT TO GUARANTEE            4/24/2012            $0.00                  $0.00
              THE WEINSTEIN COMPANY                                         THIRD AMENDMENT TO PAYMENT PLAN
        22986 HOLDINGS LLC                  TECHNICOLOR INC                 AGREEMENT                               8/30/2012            $0.00                  $0.00
        22987 THE WEINSTEIN COMPANY LLC     TECHNICOLOR LIMITED             EXCLUSIVE LICENSE AGREEMENT                                  $0.00                  $0.00
              THE WEINSTEIN COMPANY LLC /
        22988 WEINSTEIN GLOBAL FILM CORP    TECHNICOLOR LIMITED             LABORATORY PLEDGEHOLDER AGREEMENT 7/17/2013                  $0.00                  $0.00
                                                                            LABORATORY PLEDGEHOLDER AGREEMENT
        22989 THE WEINSTEIN COMPANY LLC     TECHNICOLOR LIMITED             (MY WEEK WITH MARILYN)            9/16/2010                  $0.00                  $0.00
              THE WEINSTEIN COMPANY LLC/
              THE WEINSTEIN GLOBAL FILM                                     PLEDGEHOLDER AGREEMENT FOR THE FILM
        22990 CORP/ONE CHANCE LLC.          TECHNICOLOR LIMITED             "ONE CHANCE"                                                 $0.00                  $0.00
              ONE CHANCE LLC/ONE CHANCE
              FILMS LIMITED/THE WEINSTEIN
              COMPANY LLC/WEINSTEIN
        22991 GLOBAL FILM CORP              TECHNICOLOR LTD                 PLEDGEHOLDER AGREEMENT                  12/5/2012            $0.00                  $0.00
              THE WEINSTEIN COMPANY                                         AMENDMENT TO PAYMENT PLAN
        22992 HOLDINGS LLC                  TECHNICOLOR USA INC             AGREEMENT                               6/1/2012             $0.00                  $0.00
              THE WEINSTEIN COMPANY
        22993 HOLDINGS LLC                  TECHNICOLOR USA INC             FIFTH AMENDMENT TO GUARANTEE            8/30/2012            $0.00                  $0.00
              THE WEINSTEIN COMPANY
        22994 HOLDINGS LLC                  TECHNICOLOR USA INC             PAYMENT PLAN AGREEMENT                  4/24/2012            $0.00                  $0.00
              THE WEINSTEIN COMPANY
        22995 HOLDINGS LLC                  TECHNICOLOR USA INC             THIRD AMENDMENT TO GUARANTEE            4/24/2012            $0.00                  $0.00
              THE WEINSTEIN COMPANY                                         THIRD AMENDMENT TO PAYMENT PLAN
        22996 HOLDINGS LLC                  TECHNICOLOR USA INC             AGREEMENT                               8/30/2012            $0.00                  $0.00
                                            TECHNICOLOR VIDEO CASSETTE OF   AGREEMENT AND AMENDMENT TO
        22997 THE WEINSTEIN COMPANY LLC     MICHIGAN INC                    TECHNICOLOR AGREEMENTS                  7/19/2011            $0.00                  $0.00
              THE WEINSTEIN COMPANY         TECHNICOLOR VIDEO CASSETTE OF   AMENDMENT TO PAYMENT PLAN
        22998 HOLDINGS LLC                  MICHIGAN INC                    AGREEMENT                               6/1/2012             $0.00                  $0.00
              THE WEINSTEIN COMPANY         TECHNICOLOR VIDEO CASSETTE OF
        22999 HOLDINGS LLC                  MICHIGAN INC                    FIFTH AMENDMENT TO GUARANTEE            8/30/2012            $0.00                  $0.00
              THE WEINSTEIN COMPANY         TECHNICOLOR VIDEO CASSETTE OF
        23000 HOLDINGS LLC                  MICHIGAN INC                    PAYMENT PLAN AGREEMENT                  4/24/2012            $0.00                  $0.00
                                                                            RESTATED REPLICATION, DUPLICATION,
              THE WEINSTEIN COMPANY         TECHNICOLOR VIDEO CASSETTE OF   PACKAGING, DISTRIBUTION AND RETURNS
        23001 FUNDING LLC                   MICHIGAN INC                    PROCESSING SERVICES AGREEMENT           9/2/2005             $0.00                  $0.00
              THE WEINSTEIN COMPANY         TECHNICOLOR VIDEO CASSETTE OF
        23002 HOLDINGS LLC                  MICHIGAN INC                    THIRD AMENDMENT TO GUARANTEE            4/24/2012            $0.00                  $0.00
              THE WEINSTEIN COMPANY         TECHNICOLOR VIDEO CASSETTE OF   THIRD AMENDMENT TO PAYMENT PLAN
        23003 HOLDINGS LLC                  MICHIGAN INC                    AGREEMENT                               8/30/2012            $0.00                  $0.00
              THE WEINSTEIN COMPANY         TECHNICOLOR VIDEOCASSETTE OF
        23004 HOLDINGS LLC                  MICHIGAN, INC                   SECOND AMENDMENT TO GUARANTEE           7/19/2011            $0.00                  $0.00
                                                 Case 18-10601-MFW                  Doc 1665-1             Filed 11/05/18            Page 8 of 10

CONTRACT NO.
 [DOCKET NO.
         860] DEBTOR(S)                     CONTRACT COUNTERPARTY            CONTRACT TITLE                         EFFECTIVE DATE       ORIGINAL CURE AMOUNT   ADDITIONAL CURE AMOUNT

                                            TECHNICOLOR VIDEOCASSETTE OF     AGREEMENT AND AMENDMENT #6 TO
         23005 THE WEINSTEIN COMPANY LLC    MICHIGAN, INC.                   TECHNICOLOR AGREEMENTS DTD 7/19/2011   7/19/2011            $0.00                  $0.00
                                                                             FIRST AMENDMENT TO REBATE
         23006 THE WEINSTEIN COMPANY LLC    TECHNICOLOR, INC                 AGREEMENT                              8/8/2011             $0.00                  $0.00
               THE WEINSTEIN COMPANY
               LLC/WEINSTEIN GLOBAL FILM
         23007 CORP                         TECHNICOLOR, INC.                LABORATORY PLEDGEHOLDER AGREEMENT 8/8/2011                  $0.00                  $0.00
                                                                             LETTER RE NEGOTIATIONS WITH RESPECT
                                                                             THE IMPLEMENTATION OF TECHNICOLOR'S
         23008 THE WEINSTEIN COMPANY LLC    TECHNICOLOR, INC                 MEDIAECHO TECHNOLOGY                7/19/2011               $0.00                  $0.00
                                                                             LETTER RE TECHNICOLOR'S USE OF FUJI
         23009 THE WEINSTEIN COMPANY LLC    TECHNICOLOR, INC                 STOCK FOR CERTAIN TWC TITLES        9/2/2011                $0.00                  $0.00
               THE WEINSTEIN COMPANY
         23010 HOLDINGS LLC                 TECHNICOLOR, INC                 SECOND AMENDMENT TO GUARANTEE          7/19/2011            $0.00                  $0.00

                                                                             AGREEMENT AND AMENDMENT #6 TO
         23011 THE WEINSTEIN COMPANY LLC    TECHNICOLOR, INC.                TECHNICOLOR AGREEMENTS DTD 7/19/2011   7/19/2011            $0.00                  $0.00
               THE WEINSTEIN COMPANY LLC/
         23012 WEINSTEIN GLOBAL FILM CORP   TECHNICOLOR/POSTWORKS NEW YORK LABORATORY PLEDGEHOLDER AGREEMENT 9/5/2013                    $0.00                  $0.00
               THE WEINSTEIN COMPANY
         23013 HOLDINGS LLC                 TECHNICOLOR INC                  AGREEMENT DTD 7/29/2010                7/29/2010            $0.00                  $0.00




PREVIOUSLY OMITTED CONTRACTS
          N/A WEINSTEIN GLOBAL FILM CORP    Yuma, Inc.                       Distribution Agreement (France)        8/29/2007            $0.00                  $0.00
          N/A Weinstein Global Film Corp.   C8                               Deal Memo 3:10 to Yuma                 8/18/2014            $0.00                  $0.00
                                                                             TERMINATION AGREEMENT (INCLUDING
                                                                             EXHIBIT A SECURITY AGREEMENT AND
           N/A THE WEINSTEIN COMPANY LLC    CELESTIAL PRODUCTIONS LIMITED    MORTGAGE OF COPYRIGHT)                 1/1/2018             $0.00                  $0.00
                                                                             LETTER AGREEMENT CONFIRMING
           N/A THE WEINSTEIN COMPANY LLC    CELESTIAL FILMED ENTERTAINMENT   TERMINATION                            5/17/2008            $0.00                  $0.00

                                                                             SECURITY AGREEMENT AND MORTGAGE OF
                                                                             COPYRIGHT EXECUTED IN CONNECTION
           N/A THE WEINSTEIN COMPANY LLC    CELESTIAL PRODUCTIONS LIMITED    WITH DEVELOPMENT AGREEMENT                                  $0.00                  $0.00
           N/A THE WEINSTEIN COMPANY LLC    CELESTIAL PRODUCTIONS LIMITED    SHORT FORM ASSIGNMENT AGREEMENT                             $0.00                  $0.00
           N/A W ACQUISITION COMPANY, LLC   CELESTIAL FILMED ENTERTAINMENT   LETTER AGREEMENT AMENDMENT            7/19/2008             $0.00                  $0.00
                                                                             BINDING HEADS OF AGREEMENT (ONE
           N/A THE WEINSTEIN COMPANY LLC    FREMANTLEMEDIA ENTERPRISES       CHANCE)                               8/24/2012             $0.00                  $0.00
                                                                             BINDING HEADS OF AGREEMENT DTD
           N/A THE WEINSTEIN COMPANY LLC    FREMANTLEMEDIA LIMITED           3/27/2014 RE: UNDER THE GUNN SEASON 1                       $0.00                  $0.00
                                                                             BINDING HEADS OF AGREEMENT DTD
                                                                             11/15/2011 RE: PROJECT RUNWAY
           N/A THE WEINSTEIN COMPANY LLC    FREMANTLEMEDIA LIMITED           ACCESSORIES                                                 $0.00                  $0.00
                                                                             LABORATORY ACCESS LETTER DTD
                                                                             11/15/2011 RE: PROJECT RUNWAY
                                                                             ACCESSORIES (PROJECT ACCESSORY)
           N/A THE WEINSTEIN COMPANY LLC    FREMANTLEMEDIA LIMITED           SEASON 1                                                    $0.00                  $0.00
                                                                             AMENDMENT TO THE BINDING HEADS OF
                                                                             AGREEMENT DTD 6/4/2010 GRANTING
                                                                             DISTRIBUTION RIGHTS IN MODELS OF THE
           N/A THE WEINSTEIN COMPANY LLC    FREMANTLEMEDIA LIMITED           RUNWAY SEASON 2                                             $0.00                  $0.00
                                                                             LABORATORY ACCESS LETTER DTD
           N/A THE WEINSTEIN COMPANY LLC    FREMANTLEMEDIA LIMITED           6/04/2010                                                   $0.00                  $0.00
                                                                             BINDING HEADS OF AGREEMENT DTD
                                                                             9/2/2014 IN RESPECT OF PROJECT RUNWAY
           N/A THE WEINSTEIN COMPANY LLC    FREMANTLEMEDIA LIMITED           JUNIOR (AKA THREADS) SEASON 1                               $0.00                  $0.00
                                              Case 18-10601-MFW           Doc 1665-1            Filed 11/05/18             Page 9 of 10

CONTRACT NO.
 [DOCKET NO.
         860] DEBTOR(S)                   CONTRACT COUNTERPARTY    CONTRACT TITLE                         EFFECTIVE DATE       ORIGINAL CURE AMOUNT   ADDITIONAL CURE AMOUNT
                                                                   BINDING HEADS OF AGREEMENT DTD
                                                                   09/29/2016 GRANTING EXPLOITATION
                                                                   RIGHTS IN PROJECT RUNWAY JUNIOR (AKA
          N/A THE WEINSTEIN COMPANY LLC   FREMANTLEMEDIA LIMITED   THREADS) SEASON 3                                           $0.00                  $0.00
                                                                   DISTRIBUTION RIGHTS LETTER ‐ PR SERIES
          N/A THE WEINSTEIN COMPANY LLC   FREMANTLEMEDIA LIMITED   2 DTD 3/29/2006                                             $0.00                  $0.00
                                                                   DISTRIBUTION RIGHTS LETTER ‐ PR SERIES
          N/A THE WEINSTEIN COMPANY LLC   FREMANTLEMEDIA LIMITED   3 DTD 5/31/2006                                             $0.00                  $0.00
                                                                   EXPLOITATION RIGHTS LETTER ‐ PR 11
          N/A THE WEINSTEIN COMPANY LLC   FREMANTLEMEDIA LIMITED   SPECIAL DTD 11/14/2013                                      $0.00                  $0.00
                                                                   EXPLOITATION RIGHTS LETTER ‐ PR 12
          N/A THE WEINSTEIN COMPANY LLC   FREMANTLEMEDIA LIMITED   SPECIAL DTD 11/14/2013                                      $0.00                  $0.00
                                                                   EXPLOITATION RIGHTS LETTER ‐ PR 13
          N/A THE WEINSTEIN COMPANY LLC   FREMANTLEMEDIA LIMITED   SPECIAL DTD 10/23/2014                                      $0.00                  $0.00
                                                                   EXPLOITATION RIGHTS LETTER ‐ BEHIND
          N/A THE WEINSTEIN COMPANY LLC   FREMANTLEMEDIA LIMITED   THE SEAMS DTD 1/20/2012                                     $0.00                  $0.00
                                                                   EXPLOITATION RIGHTS LETTER ‐ PROJECT
                                                                   RUNWAY SEASON 14 TIM GUNN SPECIAL
          N/A THE WEINSTEIN COMPANY LLC   FREMANTLEMEDIA LIMITED   DTD 12/3/2015                                               $0.00                  $0.00
                                                                   LABORATORY ACCESS LETTER DTD
          N/A THE WEINSTEIN COMPANY LLC   FREMANTLEMEDIA LIMITED   11/15/2011                                                  $0.00                  $0.00
                                                                   DISTRIBUTION RIGHTS LETTER ‐ PR ALL
          N/A THE WEINSTEIN COMPANY LLC   FREMANTLEMEDIA LIMITED   STARS 4 SPECIAL DTD 11/12/2014                              $0.00                  $0.00

          N/A THE WEINSTEIN COMPANY LLC   FREMANTLEMEDIA LIMITED   LABORATORY ACCESS LETTER DTD 7/2/2012                       $0.00                  $0.00
                                                                   LABORATORY ACCESS LETTER DTD [TBC]
                                                                   RE: PROJECT RUNWAY ALL STARS” ‐
          N/A THE WEINSTEIN COMPANY LLC   FREMANTLEMEDIA LIMITED   SEASON 6                                                    $0.00                  $0.00
          N/A THE WEINSTEIN COMPANY LLC   FREMANTLEMEDIA LIMITED   LABORATORY ACCESS LETTER DTD 2017                           $0.00                  $0.00
          N/A THE WEINSTEIN COMPANY LLC   FREMANTLEMEDIA LIMITED   LABORATORY ACCESS LETTER                                    $0.00                  $0.00
                                                                   AGREEMENT DATED AS OF NOVEMBER 15,
          N/A THE WEINSTEIN COMPANY LLC   LIVE PLANET INC          2001                                    11/15/2001          $0.00                  $0.00
          N/A THE WEINSTEIN COMPANY LLC   NU IMAGE INC.            AMENDMENT TO DEAL MEMO                  4/15/2013           $0.00                  $0.00
              THE WEINSTEIN COMPANY                                RESTATED FILM LABORATORY SERVICES
          N/A HOLDINGS LLC                TECHNICOLOR              AGREEMENT                               7/2/2010            $0.00                  $0.00
                                                                   RESTATED TCD SERVICES (PRINT
              THE WEINSTEIN COMPANY                                MANAGEMENT/MARKETING SERVICES)
          N/A HOLDINGS LLC                TECHNICOLOR              AGREMENT                                7/2/2010            $0.00                  $0.00
              THE WEINSTEIN COMPANY                                RESTATED REPLICATION SERVICES
          N/A HOLDINGS LLC                TECHNICOLOR              AGREEMENT AMENDMENT                     1/1/2006            $0.00                  $0.00
              THE WEINSTEIN COMPANY                                RESTATED REPLICATION SERVICES
          N/A HOLDINGS LLC                TECHNICOLOR              AGREEMENT AMENDMENT                     10/1/2006           $0.00                  $0.00
              THE WEINSTEIN COMPANY                                RESTATED REPLICATION SERVICES
          N/A HOLDINGS LLC                TECHNICOLOR              AGREEMENT AMENDMENT                     1/1/2008            $0.00                  $0.00
              THE WEINSTEIN COMPANY                                RESTATED REPLICATION SERVICES
          N/A HOLDINGS LLC                TECHNICOLOR              AGREEMENT AMENDMENT                     9/18/2008           $0.00                  $0.00
              THE WEINSTEIN COMPANY                                RESTATED REPLICATION SERVICES
          N/A HOLDINGS LLC                TECHNICOLOR              AGREEMENT AMENDMENT                     7/1/2010            $0.00                  $0.00
              THE WEINSTEIN COMPANY
          N/A HOLDINGS LLC                TECHNICOLOR              REBATE AGREEMENT (FUJI FILM STOCK)      7/2/2010            $0.00                  $0.00
              THE WEINSTEIN COMPANY
          N/A HOLDINGS LLC                TECHNICOLOR              WEINSTEIN FUJI GUARANTY                 7/2/2010            $0.00                  $0.00
              THE WEINSTEIN COMPANY
          N/A HOLDINGS LLC                TECHNICOLOR              RELEASE AGREEMENT                       7/19/2011           $0.00                  $0.00
              THE WEINSTEIN COMPANY                                WEINSTEIN FIRST AMENDEMENT TO
          N/A HOLDINGS LLC                TECHNICOLOR              GAURANTEE                               1/1/20101           $0.00                  $0.00
              THE WEINSTEIN COMPANY
          N/A HOLDINGS LLC                TECHNICOLOR              SECOND AMENDMENT TO GUARANTEE           7/19/2011           $0.00                  $0.00
              THE WEINSTEIN COMPANY                                DIGITAL VIDEO DISTRIBUTION
          N/A HOLDINGS LLC                TECHNICOLOR              AMENDMENT (MEDIANAVI)                   9/2/2011            $0.00                  $0.00
                                        Case 18-10601-MFW           Doc 1665-1            Filed 11/05/18            Page 10 of 10

CONTRACT NO.
 [DOCKET NO.
         860] DEBTOR(S)               CONTRACT COUNTERPARTY   CONTRACT TITLE                       EFFECTIVE DATE        ORIGINAL CURE AMOUNT   ADDITIONAL CURE AMOUNT
              THE WEINSTEIN COMPANY
         N/A HOLDINGS LLC             TECHNICOLOR             WEINSTEIN RELEASE                   7/17/2006             $0.00                   $0.00
              THE WEINSTEIN COMPANY                           WEINSTEIN ASSIGNMENT AND ASSUMPTION
         N/A HOLDINGS LLC             TECHNICOLOR             AGREEMENT                           7/17/2006             $0.00                   $0.00
              THE WEINSTEIN COMPANY                           TECHNICOLOR LETTER AGREEMENT RE:
         N/A HOLDINGS LLC             TECHNICOLOR             INTERNATIONAL SALES COMMISSION      8/25/2010             $0.00                   $0.00
